Judgment, Supreme Court, Bronx County (Ciparick, J., at the suppression hearing; Tonetti, J., at the trial and sentence), rendered June 11,1980, convicting defendant following a nonjury trial, of criminal possession of a controlled substance in the fifth degree (Penal Law, former § 220.09, subd 1), and sentencing him to an indeterminate term of imprisonment of not more than three years, is affirmed. Defendant having been arrested for a traffic offense (driving with a suspended license), the police took possession of the car and drove it to the station house. During the drive to the station house, the officer saw a crumpled-up paper bag suspended by a wire from the dashboard of the car. Concededly, the police had the right to make an inventory search of the car. On such an inventory search, the police examined the contents of the crumpled-up paper bag and found cocaine. People v Roman (53 NY2d 39) places sharp limitation on the right of the police in making an inventory search of an automobile to conduct a warrantless search of a closed package (but cf. United States v Ross, 456 US 798). But here we deal with an unsealed crumpled-up paper bag. We do not see how it is possible for the police to conduct an inventory search of an automobile without looking into an unsealed crumpled-up paper bag in plain view in the car. How can the police protect themselves as bailees and the owner of the car as a bailor with respect to claims of missing property, etc., without looking into such a bag. A person who leaves such a bag in plain view in an automobile in the public street can hardly have much expectation of privacy with respect to that bag. Concur — Silverman, Bloom and Kassal, JJ.